DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 4/07/22.  Claims 1-5 and 7-20 are pending, wherein claims 12-20 remain withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism for selectively raising and lowering said pump, including the base member, into engagement and disengagement with said mold in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonnel (US 3,972,369, hereinafter Carbonnel’369) in view of Tipton et al (US 2013/0068412, previously cited) and Kinosz et al (US 2002/0125620).
Regarding claim 1, Carbonnel’369 teaches a molten metal pump assembly to fill an associated mold with molten metal (abstract), the assembly comprising:
a pump (fig 3, electromagnetic pump 44) having an elongated shaft (column 45) connecting a motor (motor 47) and forcing molten metal into a riser assembly (fig 3, molten metal pipe 55),
a frame (fig 3, fixed element 46 such as a gantry, column 45, collar 71, flexible suspension 72, rigid arms 73,74, dampers 75,76) configured to receive the pump (fig 3, col 5 lines 10-30, col 6 lines 10-21), the frame being mounted to an associated furnace (fig 3, flexible suspension 72 formed by two rigid arms 73 and 74, kept up by means of two dampers 75, 76, fig 3 shows mounted on furnace 41),
said frame suspending the pump (fig 3) such that the pump can be disposed in molten metal residing in said furnace apparatus (fig 3, col 5 lines 18-25, pump is immersed), and
wherein said frame includes a mechanism for selectively raising and lowering said pump into engagement and disengagement with said mold (112(f), applicant’s specification, paragraph [0010], lever mechanism for selectively raising and lowering the pump, Carbonnel’369, fig 2, see arm 28 and cam 24 would constitute a lever mechanism that raises the top part of supply pipe 16, fig 3, col 5 line 64 - col 6 line 10, rigidity of the connection of the pump with the pipe leading to inventor imparting flexibility to the suspension of the pump, rotation shaft has freedom to slide longitudinally, slight upward linear movement of the assembly formed by the pump and pipe).
Carbonnel’369 fails to teach the pump having an elongated shaft connecting a motor to an impeller, the impeller being housed within a chamber of a base member such that rotation of the impeller draws molten metal into the chamber via an inlet and forces molten metal through an outlet of the chamber and into a riser assembly.
Tipton et al recognizes that electromagnetic pumps have been utilized to pump molten metal into molds, however, are expensive relative to centrifugal pumps and are difficult to control with respect to accurate delivery (paragraph [0007]).  Tipton et al teaches a centrifugal molten metal pump assembly (abstract) that includes a pump having an elongated shaft (210) connecting a motor (208) to an impeller (212), the impeller being housed within a chamber of a base member (fig 2, 4A, paragraph [0031], base 214), such that rotation of the impeller draws molten metal into the chamber via an inlet (fig 4A, inlet 418) and forces molten metal through an outlet of the chamber (fig 4A, 420) and into a riser assembly (fig 2, paragraph [0031], riser 220).
It would have been obvious to one of ordinary skill in the art to modify Carbonnel’369 by substituting the electromagnetic pump with the centrifugal pump of Tipton et al discussed above, as Tipton et al recognizes that electromagnetic pumps are expensive and are difficult to control with respect to accurate delivery compared to centrifugal pumps.
Note that in the combination, since Carbonnel’369 suggests that there is a slight upward movement of the pump and pipe assembly, the combination would therefore suggest that the pump, including the base member, would also be raised and lowered, as the base member is a part of the pump.
The combination of Carbonnel’369 as modified by Tipton et al fails to teach a furnace lifting apparatus.
Kinosz et al teaches a holder furnace 14 positioned beneath a casting machine 50 and injectors 62 (paragraph [0067]).  The holder furnace 14 defines a molten metal receiving chamber 76 configured to contain a supply of molten metal received from a melter furnace, and includes a lower support structure 78 which may include wheels for transporting the holder furnace 14, and a lift device 79 located beneath the support structure 78 for lifting the holder furnace 14 into engagement with injectors 62 (paragraph [0046], fig 3-4).  The lift device may be a jack screw lifting device, hydraulic lifting mechanism, and the like (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art to include a furnace support structure, including wheels for transport and a lifting device beneath the support structure, to the combination, so as to initially position the furnace beneath the casting molds and to raise the furnace, pump, and pipe assembly to be in position to perform the operations of Carbonnel’369, such as the operations for the contact and interconnection of the locking of the pipe on the mold.
Note that the limitation of “wherein said mechanism orients said pump in a raised position such that when the pump engages the mold the mechanism can lower the pump in response to an excessive hydraulic, pneumatic, or mechanical force supplied by the furnace lifting apparatus” is a functional limitation.  See MPEP 2114(I).  In the combination, the prior art would be capable of performing the claimed function, as the pump is capable of being raised and lowered by the cam and movement of the jack (in response to an excessive force by a furnace lifting apparatus, Carbonnel’369’s structure could be disengaged by operation of the jack).

Regarding claim 2, the combination teaches said mechanism comprises a lever arm (Carbonnel’369, arm 28 and cam 24 would constitute a lever arm).

Regarding claim 7, the limitation of “said raising and lowering covers a distance of between about 0.5 and 2 inches” is a functional limitation.  Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). MPEP 2114(I).  The function of raising and lowering covering a distance of about 0.5 and 2 inches is an inherent characteristic of the prior art, as Carbonnel’369 discloses a slight freedom to slide longitudinally by a few millimeters, including an upward linear movement of the assembly formed by the pump and by the pipe (col 5 line 64 - col 6 line 11).  Note that the combination teaches the claimed limitation of said raising and lowering covers a distance of between about 0.5 and 2 inches (claimed range requires “about 0.5 and 2 inches”, Carbonnel’369, col 6 lines 1-2, a few millimeters which is a close range).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05 (I).

Regarding claim 8, the limitation of “said pump engages said mold with a mating pressure of less than 100 lbs” is directed towards the manner of operating the device.  Note that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114(II).  Note that the claims are directed to the pump assembly, and not the molding assembly.  The mold is not a positively claimed part of the pump assembly.  The pump assembly only needs to be capable of raising and lowering said pump into engagement with a mold (e.g., the pump may be disengaged from the mold).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonnel’369 as modified by Tipton et al and Kinosz et al as applied to claim 1 above, and further in view of Mordue et al (WO 00/28219, cited in IDS filed 1/17/20).
Regarding claim 3, the combination is quiet to said frame includes at least one resilient element disposed between a pump engaging section and a furnace apparatus engaging frame.
Mordue et al teaches a pump for moving a stream of molten metal (abstract).  At least one, and preferably two to four posts, suspend the housing from the support, where elongated rods are surrounded by a compressible inner member (p.5 lines 5-20), preferably a spring (p.5 line 24 - p.6 line 3).  The disc spring 43 or compression spring is disposed between the motor mount platform 25 and insulation layer 23.  Tightening of nut 41 results in compression of the spring and a bias on rod 29.
It would have been obvious to one of ordinary skill in the art to include springs to the posts of the centrifugal pump of the combination, as Mordue et al recognizes that the use of compressible members, such as springs, would provide a bias to the rods and a compressive force on the sheath, thereby reinforcing and providing additional strength for withstanding the conditions of use in molten metals.
Note that the rods, with the springs, would be positioned between a pump engaging section and a furnace apparatus engaging frame (would be positioned at the pump, around the collar portion/flexible suspension portion of Carbonnel’369, corresponding to the platform portion 218 of Tipton et al, which would be between a pump engaging portion and the furnace engaging portion (dampers 75,76)).

Regarding claim 4, the combination teaches said at least one resilient element is further disposed between a riser component of the pump and the furnace apparatus engaging frame (see claim 3 above, claim further requires disposed between a riser of the pump and the furnace apparatus engaging frame, note that the riser of the combination includes the supply pipe 16 of Carbonnel’369 shown at the top of the pump assembly, thus the springs located around the collar/platform portion would be between the top portion and the damper portion 75,76 that contacts the furnace).

Regarding claim 5, the combination teaches said resilient element comprises a spring (Mordue et al, p.9 lines 1-4, fig 1, spring 43).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonnel’369 as modified by Tipton et al and Kinosz et al as applied to claim 1 above, and further in view of Cappelli (EP 0577909 A1, previously cited).
Regarding claim 9, the combination is quiet to a counterweight being used to lift the pump to a raised position.
Cappelli teaches a conventional manipulator (7) including a lever arm (B) and a counterweight (9) that keeps a sub-immersed nozzle (6) urged against element (4) (col 2 lines 38-58).
It would have been obvious to one of ordinary skill in the art to use a conventional manipulator, including a lever arm and a counterweight, as a functionally equivalent alternative to the cam, arm, and jack mechanism of Carbonnel’369, for raising and keeping the supply pipe urged against the mold.

Regarding claim 10, the combination is quiet to said counterweight weighs between about 10 and 200 weight percent of the pump.
However, one skilled in the art in view of Cappelli would recognize that the counterweight would be required to have sufficient weight to keep the supply pipe urged against the mold (Cappelli, counter-weight keeps nozzle urged against element 4, col 2 lines 45-55), and that in view of Carbonnel’369, would recognize that movement of the pipe depends on the weight of the mobile parts (col 6 lines 1-11).  Therefore it would have been obvious to one of ordinary skill in the art to determine the optimum weight of the counterweight, so as to sufficiently urge the supply pipe against the mold. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carbonnel’369 as modified by Tipton et al and Kinosz et al as applied to claim 1 above, and further in view of Mercer, II et al (US 5,407,000, previously cited).
Regarding claim 11, the combination teaches the pump including a riser configured for mating with the mold (Carbonnel’369, fig 2, supply pipe 16, mold 11), however, is quiet to the riser being heated.
	Mercer, II et al teaches delivering molten metal to a casting machine (abstract) including a pump (fig 1) and conduit (fig 1, conduit 34).  The conduit system is preferably provided with an electric heating system for maintaining the temperature of the molten metal in the inner conduit 34 within a predetermined range (col 8 lines 20-25), such as utilizing electrical resistance heating to assure a more uniform heating over the entire length of the inner conduit (col 9 lines 25-35) or other methods of heating such as induction heating, electrical resistance heating rods, etc (col 9 lines 45-60).
	It would have been obvious to one of ordinary skill in the art to modify the combination to include a heating system for heating the riser assembly, so as to maintain the temperature of the molten metal in the riser within a predetermined range and assuring a more uniform heating over the entire length of the riser.

Response to Arguments
Applicant's arguments filed 4/07/22 have been fully considered but they are not persuasive.
Applicant argues that Carbonnel provides no furnace lifting apparatus.  Note that the rejection above further looks towards Kinosz et al for disclosing a furnace lifting apparatus.
Applicant further argues that Carbonnel’369 has no force moderating lift mechanism.  Applicant argues that the portion cited in Carbonnel’369 does not teach a frame acting as a force moderating mechanism that mitigates a force that is created between a riser assembly and a mold inlet, as the flexibility of the longitudinally sliding outer sleeve has no effect on the engagement force between face 18 of the mold and ceramic block 19 of the supply pipe 16.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., force moderating lift mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims require “a mechanism for selectively raising and lowering said pump, including the base member, into engagement and disengagement with said mold.”  As discussed in the rejection above, the limitation invokes 35 USC 112(f), with applicant’s paragraph [0010] disclosing a lever mechanism for selectively raising and lowering the pump.  Carbonnel’369 (fig 2) shows an arm 28 and cam 24 which would constitute a lever mechanism that raises the top part of supply pipe 16 and that due to the rigidity of the connection, the pump would also have a slight upward movement (fig 3, col 5 line 64 - col 6 line 10, rigidity of the connection of the pump with the pipe leading to inventor imparting flexibility to the suspension of the pump, rotation shaft has freedom to slide longitudinally, slight upward linear movement of the assembly formed by the pump and pipe).  Note that the flexibility, as discussed in Carbonnel’369, shows that the pump moves together with the pipe in the vertical direction (which is why the shaft 45 needs a certain flexibility to slide longitudinally when the pipe 16 is raised by the arm and cam).
The limitation of “wherein said mechanism orients said pump in a raised position such that when the pump engages the mold the mechanism can lower the pump in response to an excessive hydraulic, pneumatic, or mechanical force supplied by a furnace lifting apparatus” is a functional limitation.  See MPEP 2114(I).  In the combination, the prior art would be capable of performing the claimed function, as the pump is capable of being raised and lowered by the cam and movement of the jack.
Applicant appears to arguing that the raising and lowering of the pump is not in response to excessive force supplied by the furnace lifting apparatus.  However, note that the claims are directed to an apparatus, and not a method.  In response to an excessive force by a furnace lifting apparatus, Carbonnel’369’s structure could be disengaged by operation of the jack.  Applicant’s claims do not structurally distinguish from the prior art, as applicant does not argue what structure is required in the claimed “mechanism.”  Applicant could clarify the structural limitations of the claimed “mechanism for selectively raising and lowering said pump” so as to distinguish from Carbonnel’369.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carbonnel (US 4,161,647, previously cited) discloses connecting a casting mold to a pipeline connected to an electromagnetic pump (abstract), where in the case of abnormal operation, connection between a detachable sleeve 8 and the mold inlet 21 is released by the action of the jacks 31 (col 4 lines 1-23).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735